Shientag, J.
Subdivision (d) of section 8 of the Commercial Bent Law (L. 1945, ch. 3, as amd. by L. 1945, ch. 315, and L. 1946, ch. 272) provides that under certain conditions a landlord may obtain possession of property if he has an equity in the property of not less than 25% of the purchase price. Subdivision (h) of section 8 provides that a person may obtain possession of the property for his own use who owns at least 90% of the stock of a corporation owning the entire premises. Subdivisions (d) and (h) must be read together. A stockholder who claims under subdivision (h) is not qualified to obtain possession unless the corporation under which he claims is itself qualified under subdivision (d) to bring a proceeding, This record shows that the landlord has not an equity of 25% in the building.
The final order should be reversed, with. $30 costs, and final order directed in favor of the said tenant and undertenant with costs.
Eder and Hecht, JJ., concur.
Order reversed, etc.